COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 VICTORY ENERGY CORPORATION,                                    No. 08-12-00248-CV
 SMARTGAS, L.L.C, and HCP                       §
 INVESTMENTS, L.L.C.,                                              Appeal from the
                       Appellants,              §
                                                             112th Judicial District Court
 v.                                             §
                                                              of Crockett County, Texas
 OZ GAS CORPORATION,                            §
                               Appellee.                       (TC# 08-04-07047-CV)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and

all costs, from which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF SEPTEMBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., (Not Participating)